                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

TRENT HERBERT SIMEK,

                           Plaintiff,

             v.                                        Case No. 18-cv-820

DR. CARLO GAANAN, et al.,

                           Defendants.



                     REPORT AND RECOMMENDATION


      On March 11, 2019, the defendants filed a motion to dismiss this case based on

Simek’s failure to prosecute the case. (ECF No. 12.) The defendants explained that

Simek failed to appear at his deposition scheduled for March 7, 2019, failed to respond

to their written discovery requests, and failed to sign and return the authorization to

obtain his medical records. (ECF No. 13.) Discovery closed the following day, on March

8, 2019, so the defendants also asked the court to stay the April 12, 2019 dispositive

motions deadline pending resolution of the motion to dismiss. (Id. at 5.)

      On March 18, 2019, the court stayed the dispositive motions deadline and

ordered Simek to file a response to the defendants’ motion to dismiss, on or before

April 1, 2019. (ECF No. 15 at 1-2; see also Civ. L. R. 7(b)) The court warned Simek that
failure to file a response to the motion to dismiss would result in the court

recommending that the district court grant the defendants’ motion to dismiss. (Id. at 2).

The court also notified Simek that he could file an objection to the March 18 order

within 14 days of being served. (Id.)

       As of today, Simek still has not filed a response to the motion to dismiss, objected

to the order requesting that he file a response to the motion to dismiss, explained why

he could not file a response to the motion to dismiss, or otherwise communicated with

the court. Accordingly, this court recommends granting the defendants’ motion to

dismiss based on Simek’s failure to prosecute the case.

       NOW, THEREFORE, IT IS RECOMMENDED that the defendants’ motion to

dismiss (ECF No. 12) be GRANTED. A party may serve and file specific written

objections to the recommendation within 14 days after being served with a copy of the

recommended disposition. See Fed. R. Civ. P. 72(b)(2). A party may respond to another

party's objections within 14 days after being served with a copy. Id.

       Dated at Milwaukee, Wisconsin this 15th day of April, 2019.



                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            2
